People v Johnson (2021 NY Slip Op 02474)





People v Johnson


2021 NY Slip Op 02474


Decided on April 22, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 22, 2021

Before: Acosta, P.J., Renwick, Singh, Moulton, JJ. 


Ind No. 3579/17 Appeal No. 13655 Case No. 2019-01920 

[*1]The People of the State of New York, Respondent,
vRonnie Johnson, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Benjamin Wiener of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Julia Gorski of counsel), for respondent.

Judgment, Supreme Court, New York County (Curtis J. Farber, J.), rendered October 29, 2018, convicting defendant, upon his plea of guilty, of two counts each of burglary in the second and third degrees, and sentencing him to an aggregate term of seven years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the prison component of the second-degree burglary sentences to a term of five years, and reducing the third-degree sentences to 2½ to 5 years, resulting in a new aggregate term of five years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. The record does not establish a knowing and intelligent appeal waiver. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 22, 2021